Citation Nr: 9912796	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-31 567	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

By a decision of August 1987, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
In a July 1990 decision, the Board of Veterans' Appeals 
(Board) found that evidence recently submitted by the veteran 
was insufficient to change the factual foundation upon which 
the earlier determination was based and service connection 
for a psychiatric disorder was not warranted.

In a July 1998 decision, the Board found that new and 
material evidence was submitted and that the veteran's claim 
for service connection for an acquired psychiatric disorder 
was reopened, and the case was remanded for further 
development and a de novo review of the entire evidence of 
record.




FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran had an acquired psychiatric disorder which preexisted 
service, rebutting the presumption of soundness at induction.

2.  There is no clear and unmistakable evidence to rebut the 
presumption of aggravation as the preservice acquired 
psychiatric disorder underwent an increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 




CONCLUSIONS OF LAW

1.  The presumption of soundness at induction as to a 
preexisting acquired psychiatric disorder is rebutted.  
38 U.S.C.A. § 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(1998).

2.  The presumption of aggravation in service is not rebutted 
and a preservice acquired psychiatric disorder was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well-grounded, 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the statutory duty to assist.  38 U.S.C.A. § 5107(a).

The veteran's service medical records include the report of a 
Medical Evaluation Board which yielded diagnoses of dysthymic 
disorder and mixed personality disorder and determined that 
those conditions had pre-existed and not been aggravated by 
service.  

The post-service treatment records detail the veteran's 
complaints and psychiatric treatment, both in-patient and 
outpatient.  Notations within those records include various 
psychiatric diagnoses and the veteran's report that she had 
been suffering similar symptoms since service.  

The report of a July 1987 VA psychiatric examination contain 
diagnoses of atypical bipolar disorder, dysthymic disorder, 
endogenous depression and manic depressive illness and mixed 
personality disorder, by history.

In a July 1996 statement, the veteran's treating VA 
psychiatrist reported that she had been treating the veteran 
since January 1995.  The psychiatrist noted that she had 
reviewed the veteran's service records from March 1984 which 
included the reported diagnosis of mixed personality disorder 
with borderline and avoidant features, and which included the 
notation that she was thought to be "free of a serious 
mental disorder."  It was this psychiatrist's opinion that 
the in-service diagnosis was inaccurate; rather, the veteran 
had an underlying bipolar disorder which was undiagnosed.  
The physician cited several in-service manifestations to 
support her opinion that the veteran was suffering from 
bipolar disorder in service, including affective instability, 
depressed moods, impulsivity and marked shifts in attitude 
and behavior. 

In a statement received in March 1997, a friend of the 
veteran's reported that the veteran had stayed at her home 
for a short period "quite a while ago."  It was this 
individual's recollection that, at that time, the veteran 
seemed depressed and distraught, but that she would not talk 
about what was bothering her.

A psychiatric evaluation was conducted in September 1998.  
The veteran reported that her psychiatric problems began when 
she was in the eleventh grade.  She stated that the problems 
subsided.  She next experienced psychiatric problems, such as 
euphoria, extreme interest in religion, "scrambled 
thoughts" and constant confusion in service.  The examiner 
opined that the veteran's history indicated that the 
veteran's bipolar disorder began in 1979, and she manifested 
bipolar disorder in service, as evidenced by manic and 
hypomanic symptoms, which worsened in service.  

In her statements, the veteran has expressed disagreement 
with the findings made in service and has asserted that she 
has been suffering from a bipolar disorder since service.  
She maintains that her condition was, in fact, aggravated by 
her service.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1131.  A veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  This 
presumption applies only where there has been an induction 
examination in which the disability in question was not 
detected.  38 C.F.R. § 3.304(b).  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 U.S.C.A. 
§ 1111, 1137; 38 C.F.R § 3.304(b).  

As an acquired psychiatric disorder was not noted on the 
veteran's entrance examination, the presumption of soundness 
applies.  The Board, however, notes the statements of the 
veteran and the opinions of several physicians that the 
veteran's acquired psychiatric disorder began prior to 
service.  The presumption of soundness is rebutted.  

As the presumption of soundness is effectively rebutted, the 
remaining question is whether the preexisting condition was 
aggravated by service.  The provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a) define aggravation as an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity.  38 C.F.R. § 3.306(b).  Aggravation in 
service is based upon a worsening of the preservice condition 
to the extent that a veteran's average earnings capacity has 
been diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  "[T]emporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Id. at 297.

The medical evidence during and since service establishes 
that the veteran had an acquired psychiatric disorder in 
service-not a personality disorder or dysthymic disorder as 
was originally diagnosed-which has increased from her 
preservice level of functioning.  This increase in disability 
which was evident in service and represents a worsening of 
the underlying condition as opposed to temporary worsening of 
symptoms.  The increase in disability beyond the natural 
progression of the condition triggers the presumption of 
aggravation.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation.  As the record contains 
no evidence to rebut the presumption, service connection for 
an acquired psychiatric disorder by aggravation is 
established under the statutory and regulatory provisions 
pertaining to aggravation.  



ORDER

Service connection for an acquired psychiatric disorder by 
aggravation is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

